Citation Nr: 1113761	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Muskogee, Oklahoma, which denied service connection for peripheral neuropathy and erectile dysfunction. 

In his April 2009 substantive appeal (VA Form 9), the Veteran requested to testify at a videoconference hearing before the Board.  Accordingly, a hearing was scheduled for January 24, 2011 and the Veteran was notified of the hearing date and location in a December 2010 letter.  The Veteran did not appear for this hearing and has not given a reason or requested another hearing.  Therefore, the Board will proceed with appellate review.   See 38 C.F.R. § 20.704(d) (2010) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In his September 2008 notice of disagreement, the Veteran stated that he was filing a new claim for decreased circulation of the arms and legs secondary to his service-connected diabetes mellitus, type II.  This claim has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not reflect a current diagnosis of peripheral neuropathy.

2.  The preponderance of the evidence is against a finding that the Veteran's erectile dysfunction was proximately caused or aggravated by diabetes mellitus, type II, or is otherwise related to active military service


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not caused or aggravated by diabetes mellitus, type II, and is not otherwise related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Erectile dysfunction was not caused or aggravated by diabetes mellitus, type II, and is not otherwise related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a July 2008 letter informed the Veteran of all five elements of service connection as well as what was required to establish a service connection claim on a secondary basis.  The letter also gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran was not provided a VA examination in connection with this claim.  The Board finds that an examination is not required as there is no indication that the Veteran has peripheral neuropathy or that his erectile dysfunction was caused or aggravated by diabetes or otherwise related to service.  In this regard, the Veteran underwent a comprehensive diabetic examination in January 2008 in connection with his claim for diabetes mellitus.  The examination report reflects that no neurological complications of diabetes were found.  The examiner did state that the severity of the Veteran's erective dysfunction was a complication of diabetes.  However, the Veteran had stated at the examination that his impotence began ten years earlier, while his diabetes had only been diagnosed nine months earlier.  This timeline is confirmed by the Veteran's medical records, which reflect that he was first diagnosed with impotence in 1997 and first diagnosed with diabetes in 2007.  When the RO asked the examiner to clarify his finding in light of this information, the examiner stated in an addendum to the examination report that the Veteran's impotence was not a complication of diabetes.  While the examiner did not explicitly state the rationale for his opinion, the Board finds it implicit in the examiner's revised opinion that he found that diabetes neither caused nor aggravated the Veteran's erectile dysfunction because his impotence had begun many years before the onset diabetes.  Although the examiner did not indicate whether he reviewed the claims file, the evidence of record shows that a review of the claims file would not have yielded information not already considered by the examiner.  Thus, there is no indication that the examiner's findings would have been affected by a review of the claims file.  Based on the January 2008 examination report and addendum, the Board finds that the evidence of record is sufficient for rendering a decision on both claims on appeal and therefore no examination is needed.  See McLendon, 20 Vet. App. at 81. 

Moreover, as noted above, there is no other evidence of record indicating that the Veteran has peripheral neuropathy.  Thus, an examination is not required with respect to this claim.  See id.  With respect to the Veteran's erectile dysfunction, the earliest diagnosis of record was in October 1997.  The Veteran was not diagnosed with diabetes until October 2007.  The Veteran confirmed this timeline at the January 2008 VA examination and the examiner found that the Veteran's erectile dysfunction was not a complication of diabetes.  Thus, there is no indication that it was caused or aggravated by diabetes.  Further, the service treatment records are negative for erectile dysfunction.  As this disorder did not have its onset until 1997, there is no indication that it is directly related to the Veteran's service, which occurred about twenty five years earlier.  Accordingly, a VA examination is not required in order to render a decision on this claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, service connection for certain diseases, including organic diseases of the nervous system may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A. Peripheral Neuropathy 

The Veteran claims entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, which he argues was caused or aggravated by his service-connected diabetes mellitus, type II.  For the following reasons, the Board finds that service connection is not warranted.

Under the first Shedden element, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1166-67.  Here, the Board finds that the presence of peripheral neuropathy has not been established.  The Veteran's service treatment records and post-service VA and private treatment records are negative for diagnoses of peripheral neuropathy.  Although an August 2008 VA treatment record reflects that the Veteran attended a class on diabetes and that peripheral neuropathy was listed as one of the chronic complications of diabetes, this record does not indicate that the Veteran himself has been diagnosed with peripheral neuropathy.  

The January 2008 VA examination reflects that no abnormal findings of the peripheral nerves were noted.  A neurological examination of the upper and lower extremities revealed that motor and sensory function was within normal limits.  An EKG was likewise within normal limits.  The examiner concluded that there were no neurological complications secondary to diabetes. 

The Board acknowledges the Veteran's statement that he currently has peripheral neuropathy.  In this regard, the Veteran stated at the January 2008 VA examination that he experienced progressive loss of strength of the legs and arms as well as tingling and numbness of the legs, feet, and hands.  While the Veteran is competent to report his symptoms, the Board finds that he is not competent to diagnose them as peripheral neuropathy as this is a determination too complex to be made based on lay observation alone.  See Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  As such, a diagnosis of peripheral neuropathy can only be made by a person with appropriate medical expertise for such a diagnosis to be considered competent medical evidence.  See id.  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that he currently has peripheral neuropathy is not competent evidence and is therefore of little probative value.  See id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board gives much more weight to the medical doctor's opinion that the Veteran does not have neurological complications of diabetes.

Although the Veteran has stated that he experiences diminishing strength and tingling and numbness of the bilateral upper and lower extremities, a current disability has not been established.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that while the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Shedden, 381 F.3d at 1166-67; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a current disability, service connection cannot be established.  See id.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the bilateral upper and lower extremities must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Erectile Dysfunction

The Veteran claims entitlement to service connection for erectile dysfunction, which he argues was caused or aggravated by his service-connected diabetes mellitus, type II.  For the following reasons, the Board finds that service connection is not warranted.

The Board finds that service connection is not warranted on a secondary basis as the evidence does not show that the Veteran's erectile dysfunction was caused or aggravated by diabetes.  In this regard, the evidence of record reflects that the Veteran was diagnosed with impotence as early as October 1997, according to a private treatment record.  The Veteran was not diagnosed with diabetes until October 2007, as reflected in an October 2007 VA treatment record stating that the Veteran had been diagnosed with diabetes earlier that month.  

At the January 2008 VA examination, the Veteran stated that his impotence began about ten years earlier, and that he had been diagnosed with diabetes about nine months earlier.  This timeline is essentially confirmed by the medical records discussed in the preceding paragraph.  The Veteran stated that treatment for impotence included implants, a pump, and psychological consultation.  A genital examination revealed normal findings.  In the examination report, the examiner stated that "the severity of [the Veteran's erectile dysfunction] was deemed to be caused by the diabetes."  However, it appears that the examiner did not consider the Veteran's reported history in rendering this opinion and indeed did not give an explanation for this finding.  When the RO asked the examiner to clarify his opinion in light of the fact that the Veteran's impotence had its onset ten years prior to the diagnosis of diabetes, the examiner revised his opinion and stated that the Veteran's erectile dysfunction was not a complication of diabetes.  Although the examiner did not explicitly state the rationale, the Board finds that the rationale is implicit in the context in which this opinion was rendered, as the examiner was responding to the RO's request for clarification given the fact that the Veteran's diabetes was diagnosed so many years after erectile dysfunction.  The Board likewise finds that the term "complication" encompasses both causation and aggravation.  In this respect, the examiner had stated in the examination report that the "severity of the complication" [of impotence] was deemed to be caused by the diabetes" (emphasis added).  In other words, the examiner had originally found that the Veteran's erectile dysfunction had been aggravated by diabetes.  However, as explained above, the examiner then revised this opinion to state that erectile dysfunction was not a complication of diabetes.  

The Board acknowledges the Veteran's opinion that his erectile dysfunction was caused or aggravated by his diabetes.  However, the Board finds that this is a determination too complex to be made based on lay observation alone and thus requires the opinion of a medical professional.  See, e.g. Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376-77.  The Board therefore gives much more weight to the VA examiner's finding that erectile dysfunction was not a complication of the Veteran's diabetes and the evidence of record showing that impotence was diagnosed about ten years prior to the diagnosis of diabetes. 

As such, because the Veteran's impotence had its onset about ten years prior to the onset of diabetes, and because the September 2008 VA examination report reflects that the Veteran's erectile dysfunction was not a complication of diabetes, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

The Veteran has not argued that his erectile dysfunction is directly related to service.  Nevertheless, the Board has considered whether service connection can be granted on a direct basis.  However, the Board finds that the Veteran's erectile dysfunction was not directly incurred in or aggravated by active service.  In this regard, the Veteran's service treatment records, including his separation examination, are negative for diagnoses, treatment, or complaints of erectile dysfunction.  The earliest evidence of this disability is the October 1997 private treatment record reflecting a diagnosis of impotence.  The Veteran has not reported an earlier onset.  The fact that the Veteran's impotence did not manifest until about twenty five years after he separated from active service in February 1971 weighs against a nexus to service.  There is no competent evidence suggesting that the Veteran's erectile dysfunction may be related to service.  Thus, the Board finds that the second and third Shedden elements are not met and therefore service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for erectile dysfunction must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as secondary to diabetes mellitus, type II, is denied. 

Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


